Citation Nr: 0941385	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  07-31 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from January 1967 to January 1969.  He died in July 2006.  
The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of an August 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska which, in part, denied the appellant's 
claim of entitlement to service connection for the cause of 
the Veteran's death. 

In April 2009, the Board solicited an expert medical opinion 
from a physician with the Veterans Health Administration 
(VHA) concerning whether the Veteran's death was as likely as 
not a result of his service-connected disabilities.  In July 
2009, the Board received the requested VHA opinion.

In October 2009, the appellant submitted an additional 
statement directly to the Board in response to the report of 
the VHA physician, accompanied by a waiver of consideration 
of her statement by the agency of original jurisdiction.                     
See 38 C.F.R. § 20.1304 (2008).

Issues not on appeal

In the above-referenced August 2006 rating decision, the RO 
also awarded the appellant accrued benefits for special 
monthly compensation, effective September 7, 2005; and 
eligibility to Dependents' Educational Assistance from July 
8, 2006.  Additionally, the RO denied the appellant's claim 
for Dependency and Indemnity Compensation under 38 U.S.C. § 
1318, as well as entitlement to accrued benefits based on an 
evaluation of the Veteran's service-connected diabetes 
mellitus.  To the Board's knowledge, the Veteran has not 
disagreed with these decisions.  Accordingly, they are not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  The Veteran died in July 2006 at the age of 58.  His 
death certificate lists the immediate cause of death as 
traumatic asphyxia due to blunt force chest trauma as a 
consequence of a motor vehicle accident.  No autopsy was 
performed.

2.  At the time of his death, the Veteran was service-
connected for prostate cancer, a left leg shrapnel wound, 
bilateral testicle atrophy, posttraumatic stress disorder 
(PTSD), erectile dysfunction, and diabetes mellitus.   

3.  The medical and other evidence of record does not support 
a conclusion that the Veteran's fatal motor vehicle accident 
was the result of a service-connected disability.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for the cause of the 
Veteran's death.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.




The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West Supp. 2009); see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the appellant was informed of the evidentiary 
requirements for service connection for cause of death in a 
letter from the RO dated August 2, 2006, including the 
necessity of evidence "that the veteran died from a service-
connected injury or disease."  

Crucially, the RO informed the appellant of VA's duty to 
assist her in the development of her claim in the above-
referenced August 2006 letter, whereby the appellant was 
advised of the provisions relating to the VCAA.  
Specifically, the appellant was advised in the letter that VA 
would assist her with obtaining relevant records from any 
Federal agency, including records from the military and VA 
Medical Centers.  With respect to private treatment records, 
the letter informed the appellant that VA would make 
reasonable efforts to obtain non-Federal evidence.  Included 
with the letter was a copy of VA Form 21-4142, Authorization 
and Consent to Release Information, and the letter asked that 
the appellant complete such so that the VA could obtain 
private records on her behalf. 

The August 2006 letter further emphasized: "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  

The appellant was also provided with language satisfying the 
"give us everything you've got" requirement formerly 
contained in 38 C.F.R. § 3.159(b).                    See the 
August 2006 letter, page 2.  However, the Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 
73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments [which 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008], among other things, removed the 
notice provision requiring VA to request the veteran to 
provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, element (1) is not at issue, and the appellant 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The appellant was not provided specific 
notice as to elements (4) and (5), degree of disability and 
effective date.  Element (4) is inapplicable in this death 
claim, and element (5) is moot because the appellant's claim 
is being denied.

In short, the record indicates that the appellant received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the Veteran's death 
certificate, motor vehicle accident report, reports of 
private treatment, and a VA medical opinion.  Additionally, 
the Board obtained a VHA medical opinion in July 2009, the 
results of which will be discussed below.  The VHA report 
demonstrates that the examiner reviewed the claims folder, 
and rendered appropriate diagnoses and opinions based on the 
questions presented by the Board.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The appellant has been accorded the opportunity to 
present evidence and argument in support of her claim.  She 
has declined the option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations

Service connection -- in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a) 
(2008).

Service connection - cause of death

In order to establish service connection for the cause of a 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2008).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran.         38 C.F.R. § 3.312(a) (2008).

Analysis

As noted above, the Veteran died in a motor vehicle accident 
in July 2006 at the age of 58.  

The appellant seeks service connection for the cause of the 
Veteran's death.  
She has advanced two theories of entitlement.  In the first 
place, the appellant contends that the Veteran's service-
connected disabilities [to include prostate cancer, PTSD, and 
diabetes mellitus] caused him to essentially "black out" 
and lose control of his vehicle, resulting in the fatal 
accident.  See the appellant's April 2007 notice of 
disagreement (NOD).  In the alternative, the appellant 
asserts that the Veteran's hypertension, insofar as it 
contributed to the Veteran's cause of death, should be 
considered to be service-connected.  See the appellant's 
October 11, 2009 letter to the Board.  The Board will discuss 
each theory of entitlement in turn.

Service-connected disabilities

The appellant contends that the Veteran's service-connected  
disabilities, in particular, prostate cancer, PTSD and/or 
diabetes mellitus caused him to black out, which caused the 
fatal motor vehicle accident.  [The Board notes that at the 
time of his death in 2006 the Veteran was also service 
connected for a left leg shrapnel wound, rated 30 percent 
disabling; bilateral testicle atrophy, rated 20 percent 
disabling; and erectile dysfunction, rated noncompensably 
[zero percent] disabling.  However, the appellant has not 
contended that any of these disabilities was related to he 
Veteran's death.]

As noted above, the death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran.  See 38 C.F.R. § 3.312(a) (2008).

The Board initially notes that there is no evidence of 
record, medical or otherwise, indicating that the Veteran in 
fact "blacked out" before losing control of his vehicle.  
The Veteran's death certificate merely lists his cause of 
death as "traumatic asphyxia due to blunt force chest trauma 
as a consequence of a motor vehicle accident."  The County 
Sheriff's accident report indicated that the Veteran drove 
his jeep off the road into a ditch, and was "pinned 
underneath the roll cage and ground.  The cage was resting 
across his chest."  There is no suggestion as to the 
Veteran's state of mind.  See the July 8, 2006 Accident 
Narrative by Deputy B.  No autopsy was performed.

The appellant maintains that it is at least as likely as not 
that the Veteran's service-connected disabilities caused him 
to black out while driving.  The only medical support for her 
theory is a September 2006 letter from Dr. J.A.S., who 
treated the Veteran for his service-connected and non 
service-connected disabilities.
Dr. J.A.S. that it was "very possible [the Veteran] could 
have had a syncopal episode or a blacking out episode . . . 
related either to his diabetes or hypertension."  Dr. J.A.S. 
based this statement on the fact that the Veteran had 
experienced a "previous history of intermittent episodes of 
dizziness and did have an episode where he had a spell where 
he blacked out and was felt to have a syncopal episode back 
on August 16, 2005."  Records of this syncopal episode, as 
well as an instance of vertigo are included in the claims 
folder.  See the Veteran's August 16, 2005 and March 7, 2006 
private treatment reports of Dr. J.A.S. respectively.  

Assuming that the Veteran did in fact black out as he was 
driving, Dr. J.A.S.'s opinion in and of itself does not 
establish that a service-connected disability caused such 
blackout.  Dr. J.A.S. referred both to diabetes [which was 
service connected] and hypertension [which was not] as 
possible causes of a blackout.    

As noted above, the Board has solicited an expert medical 
opinion from a physician with the VHA in April 2009 
concerning whether the Veteran's death was as likely as not a 
result of his service-connected disabilities, in particular 
diabetes mellitus, prostate cancer, or PTSD.  The letter 
instructed the VHA reviewer to assume that the Veteran 
blacked out, or was in a dissociative state at the time of 
his motor vehicle accident.  See the April 27, 2009 VHA 
request letter, page 2.  The Board received the VHA report in 
July 2009.  

At the outset of his report, the VHA reviewer, Dr. M.S.D., 
pertinently indicated that he did not feel that the Veteran's 
service-connected prostate cancer, left leg shrapnel wound, 
PTSD, or testicular atrophy "caused the presumed dissociated 
state that led to [the Veteran's] death."  After reviewing 
the Veteran's medical history, Dr. M.S.D. determined that 
these disabilities "did not appear to be active issues at 
the time of [the Veteran's] death, nor would they have 
directly caused any kind of dissociative state."  There 
appears to be no competent medical evidence to the contrary.

Dr. M.S.D. then focused his discussion on the Veteran's 
service-connected diabetes.  See the July 2009 VHA report, 
page 1.  After discussing the Veteran's past medical 
treatment and his history of intermittent dizziness and 
syncopal episodes, Dr. M.S.D. crucially concluded that 
although it was possible that the Veteran's diabetes could 
have caused the Veteran's accident, "the weight of medical 
evidence DOES NOT support a service-connected condition 
(diabetes) over a non-service-connected condition 
(hypertension)," and is "actually AGAINST the service-
connected condition . . . ."  [Emphasis as in the original 
report].  Dr. M.S.D. explained that he based his conclusion 
on the fact that the Veteran was only recently diagnosed with 
diabetes in  2005, that there was a "lack of documented 
complications related to diabetes," that the Veteran had 
"good glycemic control," that there was a "documented 
absence of symptomatic hypoglycemic or hyperglycemic 
events," and that there was "evidence against glycemic 
abnormalities associated with symptomatic presentations."  
See id., page 4

Dr. M.S.D. further stated that the Veteran's most relevant 
nonservice-connected medical problems were hypertension, 
coronary artery disease, and history of syncope/dizziness.  
Dr. M.S.D. noted that the Veteran's hypertension was "long-
standing and initially poorly controlled, seemingly due in 
large part to non-compliance and poor follow up."  Further, 
the Veteran visited the emergency room on two occasions [2001 
and 2005] for chest pain.  Stress tests taken in 2005 
indicated "probable nontransmural posterior myocardial 
infarction with mild peri-infarction posterior ischemia."  
See id., page 3.  

Dr. M.S.D. specifically noted that an August 2005 syncope 
episode was ultimately determined by the emergency department 
to be due to "dehydration secondary to a [urinary tract 
infection]."  See id., page 3.  

The Board finds that this report is powerful evidence against 
the appellant's claim.  The reviewing physician, Dr. M.S.D., 
explained in detail why the Veteran's service-connected 
disabilities, in particular diabetes mellitus, were not 
likely to have caused the presumed blackout.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."]  By way of contrast, the opinion of 
Dr. J.A.S. was not specific and contained no reasoning.  The 
Court has held on several occasions that medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim. See Obert v. Brown, 
5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992) [medical evidence that is inconclusive in 
nature cannot support a claim]; Hernandez- Toyens v. West, 11 
Vet. App. 379, 382 (1998) [the failure of the health care 
provider to provide a basis for his/her opinion goes to the 
weight or credibility of the evidence].  The opinion of Dr. 
J.A.S. carries little weight of probative value.  
 
The appellant is not competent to comment on medical matters 
such as etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
491, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  Accordingly, the appellant's 
statements relating the Veteran's service-connected diabetes 
to a "black out" that caused the Veteran to swerve off the 
road, do not constitute competent medical evidence, and 
cannot be accepted by the Board.   See also Cromley v. Brown, 
7 Vet. App. 376, 379 (1995).

Prostate cancer

Although this matter has not been raised by the appellant, at 
the time of the Veteran's death the Veteran was service-
connected for prostate cancer, evaluated 100 percent 
disabling.  

Pertinently, 38 C.F.R. § 3.312(c)(3) states as follows:

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of 
whether there were resulting debilitating effects and 
general impairment of health to an extent that would 
render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  Where the service-connected condition affects 
vital organs as distinguished from muscular or skeletal 
functions and is evaluated as 100 percent disabling, 
debilitation may be assumed.

After careful consideration, the Board has determined that 
38 C.F.R. § 3.312(c)(3) is inapplicable in this case because 
the Veteran's prostate cancer did not affect a "vital 
organ," nor does the medical evidence of record demonstrate 
that such resulted in "debilitating effects" that rendered 
the Veteran "materially less capable of resisting the 
effects of other disease or injury primarily causing death."  

The word "vital" is not defined in the Code of Federal 
Regulations.  However, the Board observes that "vital" is 
generally defined as "concerned with or necessary to the 
maintenance of life."  See Horton v. Principi, U.S. Vet. 
App. no. 03-306 (January 11, 2005) [citing Webster's Medical 
Desk Dictionary, 760 (1986)].  
The fact that a prostate gland can be removed without causing 
death clearly demonstrates that a prostate gland is not a 
"vital organ" necessary to the maintenance of life.

Moreover, even if the Board were to accept that the Veteran's 
prostate cancer did affect a "vital organ" [which the Board 
manifestly does not], the language of 38 C.F.R. § 3.312(c)(3) 
does not require that the Board assume that the Veteran's 
prostate cancer, rated 100 percent, caused "debilitating 
effects" which rendered the Veteran "materially less 
capable of resisting the effects of other disease or injury 
primarily causing death."  Rather, the regulation merely 
states that the Board "may" assume as such after careful 
consideration.  In this case, the evidence of record 
indicates that the injury causing the Veteran's death was 
"blunt force chest trauma as a consequence of a motor 
vehicle accident."  See the Veteran's July 2006 Death 
Certificate.  There is absolutely no indication in the record 
demonstrating that the Veteran's prostate cancer rendered the 
Veteran "materially less capable" of resisting the fatal 
effects of a crush injury to the chest during this accident.  

Further, assuming that the Veteran blacked out before his 
accident, Dr. M.S.D specifically concluded that the Veteran's 
service-connected prostate cancer did not "cause[] the 
presumed dissociated stated that led to [the Veteran's] 
death," as such disabilities "did not appear to be active 
issues at the time of [the Veteran's] death, nor would they 
have directly caused any kind of dissociative state."  There 
is no competent medical evidence of record to the contrary.  

Accordingly, the Board finds that prostate cancer was rated 
100 percent disabling at the time of the Veteran's death, 
this did not affect a "vital organ," nor did it cause 
debilitating effects that rendered the Veteran materially 
less capable of resisting the effects of his primary cause of 
death.  38 C.F.R. § 3.312(c)(3) is therefore inapplicable in 
this case.  

Accordingly, based on the medical and other evidence noted 
above, the Board finds that a preponderance of the evidence 
is against the conclusion that a service-connected disability 
caused or contributed to the Veteran's fatal motor vehicle 
accident.

Hypertension 

As noted above, Dr. J.A.S. pertinently suggested that it was 
"very possible [the Veteran] could have had a syncopal 
episode or a blacking out episode . . . related either to his 
diabetes or hypertension."  Dr. M.S.D. specifically ruled 
out any likely role service-connected diabetes [or any 
service-connected disability] might have played in causing a 
potential black out.  In doing so, Dr. M.S.D. in essence 
suggested that, if the Veteran did in fact black out, the 
weight of medical evidence supports a conclusion that the 
Veteran's nonservice-connected hypertension played a more 
likely contributory role.   

Thus, there is evidence that hypertension may have played a 
role in the Veteran's death.  Seizing upon this, the 
appellant now argues that the Veteran's service-connected 
diabetes and nonservice-connected hypertension are "linked 
together," that is, that the Veteran's hypertension was a 
complication of his service-connected diabetes [see the 
appellant's October 11, 2009 letter to the Board].  She has 
presented no medical evidence in support of her contention.

There is competent medical evidence against the Veteran's 
contention.  Dr. M.S.D. specifically stated that "the 
medical record does not include any documentation of the 
presence of diabetes-related complications" which obviously 
includes hypertension.  See the July 2009 VHA report, page 2.  
This opinion appears to be congruent with the Veteran's 
medical history.  It appears the Veteran was first diagnosed 
with hypertension in June 1991, more than 14 years before he 
was diagnosed with diabetes.  See a June 28, 1991 VA Medical 
Record Report [noting a diagnosis of "borderline 
hypertension."]; see also the August 15, 2005 private 
treatment report of Dr. J.A.S. [noting a diagnosis of "new 
onset DM."]  

The Board adds that there is no evidence of hypertension or 
high blood pressure in service or within the one year 
presumptive period after service.  See 38 C.F.R. §§ 3.307, 
3.309.  As was noted above, it does not appear that the 
Veteran was diagnosed with hypertension until June 1991, more 
than 22 years after he separated from active duty service.  

In short, the competent medical evidence of record is against 
the finding that the Veteran's hypertension was related 
either to his service-connected diabetes mellitus or to his 
military service in general. 

Conclusion

As noted above, the development of the appellant's claim has 
been predicated on an assumption that is impossible to 
verify, namely that the Veteran blacked out before driving 
off the road.  Even assuming that the Veteran indeed blacked 
out and that this caused the fatal accident, for the reasons 
and bases expressed above the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the Veteran's death.  The benefit sought on appeal is 
therefore denied.


ORDER

Service connection for the cause of the Veteran's death is 
denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


